Citation Nr: 1001389	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-33 392  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1. Entitlement to service connection for septal deviation.

2. Entitlement to service connection for sleep apnea, to 
include as secondary to septal deviation repair.

3. Entitlement to service connection for sinusitis with 
bronchitis, to include as secondary to septal deviation 
repair.

4. Entitlement to service connection for allergic rhinitis, 
to include as secondary to septal deviation repair.

5. Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following Remands in April 2008 and April 2009.  This matter 
was originally on appeal from a February 2005 rating decision 
of the RO in Wichita, Kansas.

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for septal 
deviation, sleep apnea, sinusitis, and allergic rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected migraine headache attacks, 
although very frequent, have not been shown to be completely 
prostrating and prolonged, productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's April 2008 Remand, the Appeals 
Management Center (AMC) obtained identified VA medical 
records, and issued a supplemental statement of the case.  
Pursuant to the Board's April 2009 Remand, the Veteran was 
afforded a videoconference hearing.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's April 2008 and April 2009 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in August 2001, September 
2003, and May 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and other identified medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in July 2004.  38 
C.F.R. § 3.159(c)(4).  The June 2004 VA examiner addressed 
the severity of the Veteran's migraine headaches in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  Although the 
Veteran contends that the examiner transcribed what he said 
at the VA examination incorrectly, the Board has taken into 
consideration the Veteran's testimony at the videoconference 
hearing, and finds that there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected migraine 
headaches since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The July 2004 VA examination report is thorough.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007)

The service-connected migraine headaches are rated as 30 
percent disabling pursuant to under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Diagnostic Code 8100 provides that a 
30 percent rating is assigned for characteristic prostrating 
attacks of migraine occurring on an average once a month over 
the last several months.  A maximum 50 percent rating is 
assigned for very frequent completely prostrating and 
prolonged attacks of migraine productive of severe economic 
inadaptability.  Id.  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  See, Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  By way of reference, the Board 
notes that according to DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined 
as "extreme exhaustion or powerlessness."  

The Veteran underwent VA examination in October 2001.  The 
Veteran reported daily headaches beginning in the mid morning 
and lasting until bedtime in the evening.  The Veteran 
described a unilateral headache beginning in the left 
posterior cervical area and radiating into the left occipital 
and temporal area.  The Veteran reported that sometimes his 
headache involved the right side of the head in a similar 
distribution but was always worse on the left.  The examiner 
noted that the Veteran described a pressure-like sensation 
and a dull ache and did not describe throbbing headache 
although he did report having nausea, photophobia and 
phonophobia with the headache.  The Veteran also reported 
having four to six prostrating headaches a year lasting from 
12 to 24 hours.  The Veteran reported that he takes Verapamil 
180 mg b.i.d. as an analgesic for the headaches.  After 
physical examination, the examiner diagnosed posttraumatic 
atypical migraine type headaches with prostrating headaches 
occurring five to six times per year.

The Veteran underwent VA examination in July 2004.  The 
Veteran reported headaches on a daily basis, the vast 
majority of them aborted with Maxalt after 15 or 20 minutes.  
The headaches were reported to be preceded by a vague aura 
following which he developed unilateral throbbing headache 
which could be on either the left or right side.  The Veteran 
also reported taking Norvasc for migraine prophylaxis.  The 
Veteran reported prostrating headaches two to three times per 
month which were not aborted by the Maxalt which last 12 to 
24 hours.  These were reported to be unilateral throbbing 
headaches accompanied by nausea and vomiting as well as 
photophobia and phonophobia.  They are worsened by activity.  
The Veteran reported that he had to leave work two or three 
times a month because of these and take Tylenol with codeine.  

As noted about, the Veteran contends that the VA examiner 
transcribed what was said at the July 2004 VA examination 
incorrectly.  The Veteran contends that he stated that he was 
having prostrating headaches two to three times weekly versus 
two to three times monthly.   

In August 2005 the Veteran submitted a statement by his 
supervisor which indicates that the Veteran has complained of 
problems with his migraine headaches and that to help they 
had purchased a glare filter for his computer monitor and an 
ear piece to be used when answering telephone inquiries 
instead of the normal headset used by a Veterans Service 
Representative.  The supervisor noted that although the 
Veteran complained of migraines frequently, most of the time 
he has been able to control them with medication and continue 
to work.  He has requested to be relieved of his duties of 
answering the telephone inquiries on occasion because of his 
migraine headaches and on those occasions where he states the 
medication is not working, he has had to leave work within 
three hours of arriving.  The supervisor said that he has 
occasionally complained of as many as two to three migraine 
headaches in any given week and continues to do so.

In November 2009, the Veteran testified that he experiences a 
headache every other day.  The Veteran testified that when he 
has a headache at work, he excuses himself with the 
supervisor's knowledge and finds a "quieter place," and at 
home he closes the door to a dark room, lays down and that 
his wife leaves him alone.  The Veteran testified that when 
he has a migraine, he has to stop what he is doing and relax 
himself.  

The Board finds that although the Veteran's service-connected 
migraine headaches are frequent, they are not manifested by 
episodes that are completely prostrating with prolonged 
attacks productive of severe economic inadaptability.  The 
Board recognizes that the Veteran has stated that due to his 
headaches, he has had to stop working at times.  
Nevertheless, the Veteran has still been able to maintain 
full-time employment at VA.  The overall disability picture 
is not consistent with the criteria for the next highest 
rating of 50 percent under Diagnostic Code 8100.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
migraine headaches present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches is denied.


REMAND

The Veteran seeks service connection for a septal deviation 
and sleep apnea, sinusitis, and allergic rhinitis to include 
as secondary to repair of septal deviation.

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (1) that the disability existed prior 
to service and (2) was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).  In 
Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that 
"where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
the treatment have ameliorated the disability so that it is 
no more disabling than it was at entry into service, the 
presumption of aggravation does not attach as to that 
disability," but that "when a disability has been made 
worse in one respect and improved in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service."  Id. at 538.

The Veteran's service treatment records indicate that on the 
Report of Medical History completed by the Veteran in 
conjunction with his entrance physical examination in 
December 1974, he noted that he had a nose operation for a 
left broken channel.  On examination, however, the Veteran's 
nose and sinuses were evaluated as normal.

In March 1977, the Veteran presented for a nose check.  The 
Veteran reported that his nose had been broken six years 
prior.  Deviated septum was diagnosed.  

In August 1977, the Veteran presented with complaints of 
nasal congestion.  The Veteran reported a broken nose since 
in high school and trouble breathing on right side of nose 
when congested.  Septum deviation and allergic rhinitis were 
diagnosed.

In October 1977, the Veteran underwent septal reconstruction.  
The narrative summary notes that the Veteran had right nasal 
obstruction for approximately five years and had no sinus 
symptoms.    

On the Report of Medical Examination for periodic physical in 
November 1980, the Veteran's nose and sinuses were evaluated 
as normal.  However, in Section 73, Notes (Continued) and 
Significant or Interval History, the examiner noted fractured 
nasal septum surgically corrected October 1979, allergic to 
grass, etc, asthma as a child with no problems now. 

The Veteran was treated for sinusitis in August 1978, 
December 1982, September 1983, March and April 1990; for 
bronchitis in February 1978, January 1987, September 1978, 
October 1978; and for rhinitis in January 1988, March 1993, 
April 1990, as well as other upper respiratory infections and 
allergies.

On physical examination in November 1987, January 1989, March 
1993, the Veteran's nose and sinuses were evaluated as 
normal.

On VA examination in August 1994, the Veteran reported that 
in 1978, he suffered a nose fracture while playing football, 
that it caused nasal obstruction of the left side, that he 
was treated with nose surgery to straighten the septum and 
restore the passage, and that the surgery was a success and 
that he had had no more problems from the injury.  After 
physical examination of the Veteran, he was diagnosed with 
bronchitis treated twice in the past with resolution, 
sinusitis denied by Veteran and not found on examination, 
allergic rhinitis, seasonal by history, nasal septal 
deviation treated successfully with surgery.

In this case, the Board remanded the case in April 2008 to 
determine whether (1) the Veteran's septal deviation 
preexisted service; (2) if so, did the in-service nasal 
surgery ameliorate the pre-existing condition or was the 
septal deviation permanently worsened by an injury, disease, 
or event of service origin; and (3) if not, is any current 
disability related to septal deviation documented during 
service.

In July 2008, the Veteran submitted an opinion by a private 
physician that the Veteran's obstructive sleep apnea was 
directly related to the in-service deviated septum repair.  
The physician also stated, "I also believe it is as least as 
likely as not related to his sinusitis and bronchitis and 
allergic rhinitis."

In October 2008, the Veteran underwent VA examination in 
which the examiner determined (1) that the Veteran's deviated 
nasal septum preexisted service, (2) that the correction of 
the deviated nasal septum immediately solved some of the 
nasal obstruction and that there was no history of the septal 
deviation made permanently worse by injury, disease, or event 
of service origin including surgery, and (3) that sleep apnea 
and allergic rhinitis were not related to the disease 
deviated nasal septum.

Although the Veteran underwent a VA examination in October 
2008, pertinent questions were not addressed; thus, the Board 
finds that it has no alternative but to remand this issue for 
an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

a.  The examiner should identify all 
current, chronic upper respiratory 
disorders including any obstructive sleep 
apnea, chronic sinusitis, and chronic 
rhinitis.

b.  The examiner should render an opinion 
as to whether any currently identified 
chronic respiratory disorder is at least 
as likely as not related to the 
respiratory symptoms documented during 
the Veteran's active duty service or is 
residuals of the in-service surgery to 
correct the deviated septum.  

If the examiner determines that any 
respiratory disorder is the residual of 
the in-service surgery to correct the 
deviated septum, the examiner should 
determine if the overall degree of 
disability of the deviated septum has 
increased during service (correction of 
deviated septum versus any residuals of 
the surgery).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


